Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner, a State prison inmate, was found guilty of violating prison disciplinary rules which prohibit assaulting an inmate and possessing a weapon. The charges stem from petitioner’s alleged assault on a fellow inmate with a razor blade. Following an unsuccessful administrative appeal, petitioner commenced this CPLR article 78 proceeding challenging the determination.
We confirm. Contrary to petitioner’s contention, we find that the hearing was commenced within seven days of his confinement on.September 10, 1996 as required by 7 NYCRR 251-5.1 (a). The hearing was commenced on September 15, 1996 when the misbehavior report was read into the record and petitioner entered his plea of not guilty to the charges (see, Matter of Bernacet v Coughlin, 145 AD2d 802, 803, lv denied 74 NY2d 603). Although the hearing was subsequently adjourned, we find that the seven-day requirement was satisfied (see, id.).
Furthermore, the detailed misbehavior report authored by a correction officer who witnessed the attack, together with the testimony of the correction officer who escorted the victim to the hospital, provide substantial evidence to support the determination of petitioner’s guilt (see, Matter of Foster v Coughlin, 76 NY2d 964, 966; Matter of Gibson v Selsky, 244 AD2d 739). Petitioner’s remaining contentions, including his claims of Hearing Officer bias and ineffective employee assistance, are either unpreserved for our review or have been found to be unpersuasive.
Cardona, P. J., Mikoll, Crew III, White and Yesawich Jr., JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.